                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

PERSONALIZED MEDIA                          §
COMMUNICATIONS, LLC                         §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §
                                            §   Case No. 2:19-cv-00090-JRG
GOOGLE, LLC, ET AL                          §
                                            §
                                            §
             Defendants.                    §

                    MINUTES FOR PRETRIAL CONFERENCE
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                October 26, 2020

OPEN: 9:09 a.m.                                                    ADJOURN: 5:57 p.m.

ATTORNEYS FOR PLAINTIFF:                   See attached.

ATTORNEYS FOR DEFENDANTS:                  See attached.

LAW CLERKS:                                Adrienne Dellinger
                                           Lee Matalon

COURT REPORTER:                            Susan Zielie

COURTROOM DEPUTY:                          Jan Lockhart


TIME        MINUTES
9:09 a.m.   Court opened. Mr. Grinstein introduced counsel for Plaintiff. Mr. Mann introduced
            counsel for Defendants.
TIME         MINUTES
             The Court gave the parties instructions for Jury Selection and Trial. Jury Selection will
             be held on Monday, November 2, 2020. Opening statements and evidence are
             scheduled to begin after Jury Selection. The Court and staff are in chambers each
             morning at 7:30 a.m. The trial will start each day at 8:30 a.m. Exhibits used the prior
             day will be read into the record prior to the jurors returning to the courtroom (usually
             around 8:15 a.m.). The Court allotted 13 hours per side to try the case (this time does
             not include the time for voir dire, opening statements and closing arguments); 30
             minutes a side for voir dire (of this time, a 3-minute, high level, overview of the case
             may be given); 30 minutes for opening statements and 40 minutes a side for closing
             arguments; 8-member jury to be selected (four strikes per side); procedures for disputes
             discussed. Court to be notified by 10:00 p.m. each night of disputes re demonstratives
             to be used the next day, or that there are no disputes. Binders with disputed information
             are to be prepared and submitted to the Court at 7:00 a.m. the following day. Deposition
             disputes are to be given to the Court the day before they are going to be used. Rule 50(a)
             motions will be heard after ALL evidence is concluded. The informal charge conference
             will be held in chambers after Rule 50(a) motions are heard. A formal charge conference
             will follow afterward. The Court discussed policies and the Standing Order regarding
             the sealing of the courtroom. Juror questionnaires and the manner of use thereof were
             discussed, i.e., copies of the Juror Questionnaire may be obtained from the Deputy-in-
             Charge, Kecia Clendening. Juror notebooks are to be prepared by counsel and delivered
             to the Court by 12:00 p.m. on October 29, 2020. Since patents are large, double-sided
             printing okay. Each notebook should include the Patents-in-Suit, the Court’s claim
             construction chart, tabbed witness pages (each witness page should contain a head and
             shoulders photograph of the witness followed by ruled lines on the remainder of the
             page), a 3-hole punched legal pad and a non-clicking pen. The Court also gave guidance
             regarding expert witness testimony. Exhibits will be pre-admitted. Only exhibits used
             during the trial will be considered as part of record. Mock Jury Study discussed. Witness
             lists are to be revised and filed by the parties within 24 hours as to May Call Witnesses
             and Will Call Witnesses. The Court set aside October 27, 2020 at 9:00 a.m. for an
             additional pretrial, if needed.
9:51 a.m.    Mr. Subramanian argued Personalized Media’s Motion for Summary Judgment as to
             Google’s License Defense (Dkt. No. 227). Mr. Verhoeven argued on behalf of
             Defendants. The Court DENIED the motion for the reasons set forth on the record at
             the hearing. The Court GRANTED the motion re Schonfeld.
11:00 a.m.   Recess.
11:09 a.m.   Court reconvened.
11:10 a.m.   The Court heard argument on PMC’s Motion for Summary Judgment as to Inequitable
             Conduct (Dkt. No. 229). Ms. Xi argued on behalf of Plaintiff. Mr. Corredor argued on
             behalf of Defendants. The Court GRANTED the motion for the reasons set forth on the
             record at the hearing.
11:55 a.m.   Lunch recess.
1:05 p.m.    Court reconvened.




                                               2
TIME        MINUTES
1:07 p.m.   The Court heard argument on PMC’s Motion for Summary Judgment as to Equitable
            Defenses (Dkt. No. 230). Ms. Xi argued for Plaintiff. Mr. Corredor argued on behalf
            of Defendants. The Court DENIED the motion for the reasons set forth on the record
            at the hearing.
1:32 p.m.   The Court CARRIED the motion as to PMC’s Daubert Motion as to Mr. Godici (Dkt.
            No. 228).
1:35 p.m.   The Court heard argument on Google’s Motion for Summary Judgment of No Direct
            Infringement and No Induced Infringement (Dkt. No. 235). Mr. Perlson argued on
            behalf of Google. Ms. Lusztig argued on behalf of Plaintiff. The Court DENIED the
            motion.
2:23 p.m.   The Court heard argument on Google’s Motion to Strike Untimely Infringement
            Theories (Dkt. No. 222). Mr. Tung argued on behalf of Google. Ms. Lusztig argued
            on behalf of Plaintiff. The Court DENIED the motion.
2:45 p.m.   The Court heard argument on Google’s Daubert motion as to Dr. Xiong (Dkt. No. 231).
            Mr. Tung argued on behalf of Google. The Court DENIED the motion.
2:57 p.m.   Recess.
3:26 p.m.   Court reconvened. The Court heard argument on Google’s Motion for Summary
            Judgment Regarding Invalidity (Dkt. No. 234). Mr. Bramhall argued on behalf of
            Google. Ms. Chen argued on behalf of Plaintiff. The Court DENIED the Motion.
3:57 p.m.   Mr. Grinstein addressed narrowing of the case.
4:00 p.m.   The Court heard argument on Google’s Motion for Summary Judgment as to
            Noninfringement (Dkt. No. 236). Mr. Verhoeven argued on behalf of Google. Mr.
            Subramanian argued on behalf of Plaintiff. The Court DENIED the Motion.
4:46 p.m.   The Court heard argument on Google’s Motion to Strike Untimely Priority and Second
            Considerations Opinions (Dkt. No. 233). Mr. Hefazi argued for Google. Ms. Chen
            argued on behalf of Plaintiff. The Court DENIED the motion.
5:07 p.m.   Courtroom sealed.
5:08 p.m.   The Court heard argument on Google’s Daubert Motion as to Mr. Kemmerer (Dkt. No.
            232). Mr. Anderson argued on behalf of Google. Ms. Black argued on behalf of
            Plaintiff.
5:29 p.m.   Courtroom unsealed. Recess.
5:33 p.m.   Court reconvened. Courtroom sealed. The Court heard argument on Google’s
            Daubert Motion as to Mr. Kemmerer (Dkt. No. 232). Mr. Anderson argued on behalf
            of Google. Ms. Black argued on behalf of Plaintiff.
5:54 p.m.   Courtroom unsealed. The Court DENIED the motion.
            Will reconvene at 9:00 a.m. Parties are to meet and confer re remaining issues.
5:57 p.m.   Court adjourned.




                                           3
